UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-6050



In Re:   PAUL MCDONALD,

                                                       Petitioner.




                  On Petition for Writ of Error.
                         (8:06-cv-00968-PJM)


Submitted:   May 31, 2007                 Decided:   June 7, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Paul McDonald, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Paul McDonald petitions for a writ of error pursuant to

28 U.S.C. § 1651(a) (2000).      Because McDonald has not demonstrated

his right to the relief sought, we deny relief.*          Accordingly, we

deny the petition for writ of error. We also deny McDonald’s

motions for a jury trial, to place his case in abeyance, to

consolidate this case with a prior appeal, and to appoint counsel.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                          PETITION DENIED




      *
      See generally, In re Beard, 811 F.2d 818, 826-27 (4th Cir.
1987).

                                  - 2 -